DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-063608 filed on 03/31/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 03/30/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 03/30/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.        Claims 1, 4, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutoh et al. [hereafter Kutoh], US Pub 2013/0063759.
            As to claim 1 [independent], Kutoh teaches a function executing device comprising [fig. 1, element 1; 0027 Kutoh teaches the image processing function executing device corresponding to the printer 1]: 
            a communication interface [fig. 1, element 17; 0030]; 
            a display [fig. 1, element 161; 0030]; and 
            a controller configured to [fig. 1, element 10; 0030-0031]: 
            receive a first function executing request from a first external device via the communication interface [figs. 5, 13; 0070-0071, 0119, 0127-0128  Kutoh teaches that the first function corresponding to scanning function is received from the first mobile device A]; 
              receive a second function executing request from a second external device via the communication interface [0079-0080, 0093-0095  Kutoh teaches that the second function corresponding to scanning function or copy function or print function is received from the second mobile device B that is related to the second user who performed interrupt login request], the second function executing request being different from the first function executing request [0079-0080, 0093-0095  Kutoh teaches that the second function corresponding to scanning function or copy function or print function can be different from first function i.e. scan function]; 
figs. 5, 7, 13; 0070-0071, 0084, 0119, 0127-0128  Kutoh teaches that the first function corresponding to scanning function is received from the first mobile device A, when a first user related to the first mobile device A user has logged in to the printer 1. In response to the logged in to the printer 1 by the first user, the display 161 of the printer 1 displays the approval screen (see fig. 7) for approving the user to execute the first function i.e. scanning function], the first approval screen being for approving that the function executing device is to execute a first function [figs. 5, 7, 13; 0070-0071, 0084, 0119, 0127-0128  Kutoh teaches that the first function corresponding to scanning function is received from the first mobile device A, when a first user related to the first mobile device A user has logged in to the printer 1. In response to the logged in to the printer 1 by the first user, the display 161 of the printer 1 displays the approval screen (see fig. 7) for approving the user to execute the first function i.e. scanning function]; and 
              in a case where the second function executing request is received from the second external device, display a second approval screen on the display [fig. 5, steps 6-8, 10 & fig. 8; 0079-0080, 0084-0095  Kutoh teaches that the second function corresponding to scanning function or copy function or print function is received from the second mobile device B that is related to the second user who performed interrupt login request, when a second user related to the second mobile device B user has logged in to the printer 1.  In response to the interrupt logged in request to the printer 1 by the second user, the display 161 of the printer 1 displays the approval screen (see fig. 8) for seek approval from the first user to allow the second user to execute the second function i.e. scanning function or copy function or print function], the second approval screen being different from the first approval screen, the second approval screen being for approving that the function executing device is to execute a second function different from the first function [fig. 5, steps 6-8, 10 & fig. 8; 0079-0080, 0084-0095  Kutoh teaches that the second function corresponding to scanning function or copy function or print function is received from the second mobile device B that is related to the second user who performed interrupt login request, when a second user related to the second mobile device B user has logged in to the printer 1.  In response to the interrupt logged in request to the printer 1 by the second user, the display 161 of the printer 1 displays the approval screen (see fig. 8) for seek approval from the first user to allow the second user to execute the second function i.e. scanning function or copy function or print function], 
              wherein in a case where the second function executing request is received from the second external device under a state where the first approval screen is displayed on the display, the second approval screen is not displayed on the display instead of the first approval screen [figs. 5, 7, 13; 0070-0071, 0084-0091, 0119, 0127-0128  Kutoh teaches that the first function corresponding to scanning function is received from the first mobile device A, when a first user related to the first mobile device A user has logged in to the printer 1. In response to the logged in to the printer 1 by the first user, the display 161 of the printer 1 displays the approval screen (see fig. 7) for approving the user to execute the first function i.e. scanning function, while the interrupt login request has received from the second user related to the second mobile device B user and the display 161 does not display the second approval screen].
            
              As to claim 4 [dependent from claim 1], Kutoh teaches wherein in a case where an operation for approving that the function executing device is to execute the first function is accepted under a state where the first approval screen is displayed on the display after the second function executing request has been received from the second external device, the second approval screen is not displayed on the display instead of the first approval screen [figs. 5, 7, 13; 0070-0071, 0084-0091, 0119, 0127-0128  Kutoh teaches that the first function corresponding to scanning function is received from the first mobile device A, when a first user related to the first mobile device A user has logged in to the printer 1. In response to the logged in to the printer 1 by the first user, the display 161 of the printer 1 displays the approval screen (see fig. 7) for approving the user to execute the first function i.e. scanning function, while the interrupt login request has received from the second user related to the second mobile device B user and the display 161 does not display the second approval screen].

              As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based on same rationale as applied to the independent claim 1.
Allowable Subject Matter
8.          Claims 2-3, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.           The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 2-3 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller is further configured to: in a case where the first function executing request is received from the first external device under a state where the second approval screen is displayed on the display, display the first approval screen on the display instead of the second approval screen; wherein the controller is further configured to: in a case where an operation for approving that the function executing device is to execute the first function is accepted under a state where the first approval screen is displayed on the display after the first approval screen has been displayed on the display instead of the second approval screen, display the second approval screen on the display instead of the first approval screen”, in combination with all other limitations as claimed.
             The dependent claims 5-10 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller is further configured to: receive a third function executing request from a third external device via the communication interface, the third function executing request being different from the first and second function executing requests; and in a case where the third function executing request is received from the third external device, display a third approval screen on the display, the third approval screen being different from the first and second approval screens, the third approval screen being for approving that the function executing device is to execute a third function different from the first and second functions, wherein in a case where the first function executing request is received from the first external device under a state where the third approval screen is displayed on the display, the first approval screen is not displayed on the display instead of the third approval screen; wherein the controller is further configured to: in a case where an operation for approving that the function executing device is to execute the third function is accepted under a state where the third approval screen is displayed on the display after the first function executing request has been received from the first external device, display the first approval screen on the display instead of the third approval screen; wherein the controller is configured to: in a case where a predetermined operation is performed by a user after the third function executing request has been received from the third external device, display the third approval screen on the display; wherein the controller is further configured to: in the case where the first function executing request is received from the first external device under the state where the third approval screen is displayed on the display, send notification screen data representing a notification screen to the first external device, the notification screen indicating that the third approval screen is currently displayed on the display; wherein the notification screen includes an image corresponding to the third approval screen currently displayed on the display, and in the image, a button for approving that the function executing device is to execute the third function is disabled; wherein the first function is a function of accepting a remote operation, the second function is a function of communicating with a server, and the third function is a function of installing an application program”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HARIS SABAH/Examiner, Art Unit 2674